DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed November 24, 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wigby (US 3,825,881) in view of Ramey et al (US 9,033,748; hereinafter Ramey).
Regarding claim 1, Wigby discloses a method of connecting a connector (see figure 1) to a flexible cable (60), comprising: providing the connector (10); providing the flexible cable (40) as a stack of a plurality of electrically conducting layers having a length along a first axis, a thickness along a second axis, and a width along a third axis (see figure 4); inserting, along the first axis, an end of the flexible busbar a jaw of the connector so that the width and the thickness are in the jaw (see figure 5), the jaw (see figure 1) being defined by an upper jaw member (10) and a lower jaw member (12) that depend from a support member (see figure 3) so as to be spaced from one another a distance along the third axis (see figure 3), the distance being larger than the thickness (see figure 3); and deformably compressing the upper and lower jaw members (10,12) along the third axis onto the end of the flexible cable (40) so that the plurality of electrically conducting layers slide over one another along the first axis and conform to the jaw (see figure 5) to form an electrically conductive and mechanically secure connection between the jaw and the flexible cable (see figures 5 and 6); but Wigby lacks a flexible bus bar.  Ramey teaches method of connecting a connector (see figure 1) to a flexible bus bar (10a; see figures 1-4).  It would have been obvious to one having skill in the art at the effective filing date of the invention to use Wigby’s connector with supporting members comprising at least one relief and the jaw being deformable in flexible bus bar applications as taught by Ramey, in order to use a simple and reliable connector that can securely grip a flexible bus bar.
Regarding claim 2, the modified Wigby discloses method (see figure 1), wherein, after the deformably compressing step, the flexible busbar maintains the width along the second axis (see figure 5).
	Regarding claim 3, the modified Wigby discloses the method (see figure 1), wherein the step of deformably compressing comprises deforming all of the plurality of electrically conducting layers (see figure 5)
	Regarding claim 4, the modified Wigby discloses the method (see figure 1), wherein the connector (see figure 1) is made of a harder material than the flexible busbar (column 3 lines 28-33).
	Regarding claim 5, the modified Wigby discloses the method (see figure 1), wherein the connector (see figure 1) comprises a feature within the jaw on an inner surface of the upper jaw member (10) and/or the lower jaw member (12).
Regarding claim 6, the modified Wigby discloses the method (see figure 1), wherein the plurality of electrically conducting layers (as taught by Ramey) conform to the feature (see figure 5).
Regarding claim 7, the modified Wigby discloses the method (see figure 1), wherein the feature (see figure 5) is a relief and/or an indenting protrusion (see figure 5).
Regarding claim 8, the modified Wigby discloses the method (see figure 1), wherein the feature (see figure 5) has a direction selected from a group consisting of along the first axis, along the second axis, angled with respect to the first axis, angled with respect to the second axis, and any combinations thereof (see figure 5).
Regarding claim 9, the modified Wigby discloses the method (see figure 1), wherein the feature (see figure 5) has a position selected from a group consisting of at an intersection of the upper jaw member (10) and the support member, at an intersection of the lower jaw member (12) and the support member, offset from an intersection of the upper jaw member and the support member, offset from an intersection of the lower jaw member and the support member, and any combinations thereof (see figure 5).
Regarding claim 10, the modified Wigby discloses the method (see figure 1), wherein the feature is continuous or discontinuous (see figure 5).
Regarding claim 11, the modified Wigby discloses the method (see figure 1), wherein the feature (see figures 1 and 5) has a cross-sectional shape selected from a group consisting of a polygonal shape, a curved shape, a concave shape, a convex shape, and any combinations thereof (see figures 1 and 5).
Regarding claim 12, the modified Wigby discloses the method (see figure 1), wherein the connector (see figure 1) further comprises an indenter guide on an outer surface of the upper jaw member and/or the lower jaw member (see figures 1 and 5).
Regarding claim 13, the modified Wigby discloses the method (see figure 1), wherein the indenter guide (see figures 1 and 5) has a direction selected from a group consisting of along the first axis, along the second axis, angled with respect to the first axis, angled with respect to the second axis, and any combinations thereof (see figures 1 and 5).
Regarding claim 14, the modified Wigby discloses the method (see figure 1), wherein the indenter guide (see figures 1 and 5) is aligned along the third axis with respect to the feature.
Regarding claim 15, the modified Wigby discloses the method (see figure 1), wherein the step of deformably compressing comprises using an indenter (see figure 5) aligned with the indenter guide to deformably compress the upper and lower jaw members along the third axis (see figures 1 and 5).
Regarding claim 16, the modified Wigby discloses the method (see figure 1), wherein the step of providing the connector (see figures 1 and 5) comprises: extruding the connector as an unitary extruded member from a metal, the unitary extruded member having a length along the second axis; and trimming or cutting the unitary extruded member along the first axis (see figures 1 and column 3 lines 28-33).
Regarding claim 17, the modified Wigby discloses the method (see figure 1), wherein the metal is selected from a group consisting of steel, iron, aluminum, copper, silver, gold, and alloys thereof (column 3 lines 28-33).
Regarding claim 18, the modified Wigby discloses the method (see figure 1), wherein the step of providing the connector (see figure 1) further comprises: providing a lug depending from the support member opposite from the upper and lower jaw members along the first axis; and defining a bore through the lug along the third axis (see figures 1 and 5). 
Regarding claim 19, the modified Wigby discloses the method (see figure 1), wherein the distance between the upper jaw member (10) and the lower jaw member (12) along the third axis is no more than 30% larger than the thickness of the flexible busbar (see figures 1 and 5).
	Regarding claim 20, the modified Wigby discloses the method (see figure 1) wherein the distance between the upper jaw member (10) and the lower jaw member (12) along the third axis is no more than 10% larger than the thickness of the flexible busbar (see figures 1 and 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Castonguay et al (US 10,361,491) disclose a connector for a flexible bus bar.

5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

July 13, 2022
/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848